China Hefeng Rescue Equipment, Inc. No. 88, Taishan Street Beigang Industrial Zone Longgang District, Huludo Liaoning Province China August 30, 2012 Mr. Russell Mancuso United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 3030 Washington, D.C. 20549 Re: China Hefeng Rescue Equipment, Inc. (fka Bridgeway Acquisition Corp). Form 8-K (the “8-K”) Amended August 1, 2012 File No. 000-54224 Dear Mr. Mancuso: On August 17, 2012, China Hefeng Rescue Equipment, Inc. (the “Company”) received a letter from the Staff of the Securities and Exchange Commission (the "Commission") dated August 17, 2012 (the “Letter”).The Company hereby requests an extension of the due date of the Company’s response to the Letter to September 14, 2012. An extension is necessary due to need of the Company to coordinate with its advisors, legal counsels, financial staff and auditors, all in multiple countries and jurisdictions, whose input is necessary for an adequate response to the Letter. Comments or questions regarding this letter may be directed to the undersigned or Ryan Nail of The Crone Law Group, at (415) 955-8900. Sincerely, By: /s/Zhengyuan Yan Zhengyuan Yan Chief Executive Officer cc:Ryan Nail The Crone Law Group
